DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated December 9, 2021 in regards to rejection of  Tian (WO 2018/099385 A1) in view of Caillot et al. (U.S. Patent Publication No. 2017/0197590 A1) are found to be persuasive and after further consideration, independent claim 1 is allowable. 
Although Tian in view Caillot, generally a wiper linkage system with the limitations of the claims, Tian, in view of Caillot, do not teach, suggest or make obvious a wiper linkage consisting of ONLY: a gear housing installed on a wiper motor; a pipe rod installed on the gear housing; a crank arm directly coupled to an output shaft of the wiper motor; a first wiper arm installed on a first end of the crank arm by a rotating shaft; a pivot housing coupled to the pipe rod; and a second wiper arm operated by a link structure including a link unit coupled to a second end of the crank arm and the pivot housing, wherein a first end of the pipe rod is fixed to a vehicle body by a pipe mounting, and wherein the rotating shaft is positioned below a window class of a vehicle and an arm head part of the first wiper arm is covered by a bonnet of the vehicle during operation. as required by claim 1.
Claims 2 – 3 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723